Citation Nr: 9920785	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-12 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of August 1997 from the 
Montgomery, Alabama, Regional Office (RO), of the Department 
of Veterans Affairs (VA), whereby the appellant's claims 
identified on the first page of this decision were denied.


REMAND

The Board notes that a ruling has been made under BVA Rules 
of Practice, granting the veteran's motion for a new hearing 
date following a failure to appear.  That record shows that 
the veteran was hospitalized at the time of the original 
hearing scheduled for June 17, 1999.  

Accordingly, this case is REMANDED for the following:

1.  The RO shall reschedule the veteran 
for a hearing before a Member of the 
Board (travel board hearing), sitting in 
Montgomery, Alabama, and shall give the 
veteran sufficient prior notice of his 
hearing so that he may reasonably be 
expected to attend.  

2.  The RO should also inform the veteran 
that he or his representative may furnish 
any additional evidence in support of his 
claim.

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









